Citation Nr: 0200903	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  98-16 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from August 1976 to April 
1984.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 RO rating decision which 
denied a claim for a TDIU rating.  In May 2000, the Board 
remanded this appeal to the RO for additional development.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include a 
dysthymic disorder (rated 50 percent), low back disorder 
(rated 40 percent), and residuals of a right knee injury 
(rated 30 percent).  The combined service-connected 
disability rating is 80 percent.  

2.  The veteran's education includes a recently obtained 
master of education degree, qualifying him to be a family and 
marital counselor.  He has had a number of other jobs in the 
past, including law enforcement, maintenance worker, and 
counseling intern.

3.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.  


CONCLUSION OF LAW

The requirements for a TDIU rating have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2001).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
August 1976 to April 1984, during which time his primary 
specialty was law enforcement.  His service medical records 
note psychiatric, low back, and right knee problems.

The veteran's service-connected disabilities (and current 
ratings) include a dysthymic disorder (50 percent), low back 
disorder (40 percent), and residuals of a right knee injury 
(30 percent).  The combined service-connected disability 
rating is 80 percent.  The post-service medical records show 
periodic examination and treatment of these conditions.

Records (including those in the claims folder and in a 
Chapter 31 vocational rehabilitation folder) indicate from 
the early to mid 1990s the veteran was pursuing an 
undergraduate college degree (usually on a full-time basis) 
for which he was receiving Chapter 31 monetary assistance.  
He also was working part-time for a community organization, 
performing maintenance work and collecting food.  During this 
time, he also was maintaining a household.  He was divorced 
and had custody of two children.  In September 1996, the 
veteran began an educational program (with Chapter 31 
benefits), leading to a master's degree to qualify him to be 
a family and marital therapist.  He generally pursued this on 
a full-time basis.  In June 1997, he remarried.

In an October 1997 letter to his VA vocational rehabilitation 
counselor, the veteran said he wanted a leave of absence from 
school for a term.  He said he had not taken a break from 
school, including summer sessions, for two years.  He felt 
tired and burned out.  He also explained that he had recently 
remarried and needed time for adjusting his step-family to 
their new life.  He indicated he planned to resume schooling 
the following term and complete his degree requirements.  
Later vocational rehabilitation records show the veteran 
resumed his degree studies.  

In October 1997, the veteran submitted a claim for a TDIU 
rating.  He reported that he had completed three years of 
college.  He indicated that he was presently working part-
time (19 hours per week) at a community council, performing 
maintenance work, and that he had been working there since 
1990.  The veteran stated that he last worked full-time in 
1989.  He further indicated that since September 1996 he had 
been pursuing a master's degree in family therapy through VA 
vocational rehabilitation.  

In an October 1997 statement, the veteran said that he was 
unable to pursue employment involving physical labor and that 
he was pursuing a master's degree in family therapy.  He 
stated that he was currently employed as a part-time 
maintenance man involving light cleaning and that such work 
had proven to be difficult.  

A November 1997 response from the veteran's employer noted 
that the veteran had done custodial work on a part-time basis 
(about 22 hours per week) from November 1991 until October 
1997, at which point he quit the job.  It was noted that 
during the last 12 months he lost no time from work due to 
disability.

The veteran underwent a VA orthopedic examination in December 
1997.  It was noted he was a school student.  Examination 
showed mild tenderness over the spinous processes of the 
lumbar spine.  As to range of motion of the lumbar spine, 
forward flexion was 70 degrees, at which point the veteran 
had pain, and backward extension was 15 degrees.  Side 
flexion was 15 degrees to both the right and left as was side 
rotation.  The deep tendon reflexes were present and normal, 
bilaterally, at the knees and ankles.  There was normal 
sensation in all dermatomes of the legs and feet except over 
the area involving the lower lateral left thigh parallel to 
the axis of the femur.  The right knee revealed no tenderness 
over the joint lines and no tenderness on patella 
compression.  Right knee flexion was to 120 degrees and 
extension to 0 degrees. McMurray test was negative and there 
was no anterior, posterior, or lateral instability.  There 
were no bony deformities and no varus or valgus angulation.  
X-rays of the lumbosacral spine were normal, and X-rays of 
the knees showed small superior patellar spurs.  The 
diagnoses included low back pain without clinical evidence of 
motor or sensory nerve compression, and torn meniscus of the 
right knee by history.  

An April 1998 lay statement from C. M., a former co-worker of 
the veteran, noted that she worked with the veteran in the 
food pantry of a community organization for approximately 9 
years.  She reported that she worked with him for 
approximately 12 to 15 hours a week and that the job involved 
a lot of heavy work.  She said that they would have to pick 
up cases of canned goods at supermarkets and other places and 
transport them back to their employer and put things away.  
It was noted that the veteran also maintained the whole 
building which involved cleaning, yard work, shoveling snow, 
and moving furniture and other items as needed.  She related 
that the veteran's back and knee problems gave him 
difficulties at work.

The veteran underwent an examination for the VA in August 
1998.  He complained of back and right knee symptoms.  It was 
noted that the veteran was a student with an ambitious 
program ahead of him, and that he had a young family which he 
wanted to support.  The examiner reported that there was 
definite muscle spasm of the back and paravertebral muscles.  
There was tenderness over the lumbar spine at L3, L4, and L5.  
Range of motion of the spine was limited in all planes.  As 
to the right knee, the examiner noted that it was swollen and 
unsteady to examination.  The veteran reported he wore a knee 
brace to keep it steady and control the pain.  Range of 
motion of the right knee was limited in all planes and that 
active flexion was only to 45 degrees with pain reported 
beyond that point.  The examiner indicated that passive 
motion was better than active motion and that there was no 
evidence of muscle atrophy.  Sensory examination was within 
normal limits.  The diagnoses were traumatic arthritis with 
cartilaginous degeneration of the right knee, and lumbar 
spasm and a possible disc lesion at L3-L4.  

The veteran underwent another examination for the VA in March 
1999.  He complained of pain and weakness of the right knee 
with episodes of swelling, locking, and instability.  He 
indicated that the pain occurred daily and that he used a 
support device for his knee.  He also complained of pain in 
weakness of his low back and reported that he had difficulty 
lifting more than a medium bag of groceries.  The veteran 
stated that the pain would radiate down both legs with 
numbness in the lateral left knee and upper thigh.  He 
reported he had worked as a maintenance man until October 
1997, but that he had not worked since that time.  
Examination of the right knee revealed no evidence of 
redness, swelling, or instability.  Flexion of the right knee 
was 120 degrees and the drawer and McMurray tests were within 
normal limits.  There was no tenderness on examination of the 
back.  Low back flexion was 70 degrees and extension, lateral 
movement, and rotation were all 15 degrees.  The examiner 
indicated that the neurological examination of the upper and 
lower extremities was normal.  X-rays of the right knee and 
lumbosacral spine were normal.  The diagnoses were low back 
sprain and right knee injury.  

In a September 1999 statement, the veteran reported that when 
he claimed a TDIU rating his back and right knee condition 
had deteriorated to the point that he was no longer able to 
continue working even for the 19 hours a week he was employed 
as a maintenance worker.  He reported that he had been in 
school as part of a VA vocational rehabilitation program and 
that he would complete his degree the next January.  He 
stated that he had not been able to secure gainful employment 
in any field for two years.  

The veteran underwent a VA psychiatric examination in 
December 1999.  It was noted that he had not received 
psychiatric counseling for years.  It was noted he was in 
training to become a marriage and family counselor and was 
presently in an internship program as part of vocational 
rehabilitation.  He was pursuing a master's degree in 
counseling and psychology.  It was reported that he remarried 
two years ago.  He related that he enjoyed his new marriage 
although he had difficulty keeping up with his wife due to 
his orthopedic problems.  The veteran described his mood as 
not depressed, but more one of frustration.  He indicated 
that he was not able to work as hard as he used to because of 
his back and that such was the basis of his frustration.  The 
examiner reported that the veteran's answers to questions 
were appropriate and informative and that his speech was 
intact.  The examiner indicated that the veteran had a 
history of a dysthymic disorder and some residual symptoms, 
but that they seemed to have abated somewhat since his last 
evaluation in 1994.  It was noted that the veteran was not 
suicidal or homicidal and that this orientation and 
intellectual function were intact.  The examiner stated that 
the veteran's insight and judgment were fair.  The diagnosis 
was continued dysthymic disorder.  

VA vocational rehabilitation records indicate that in January 
2000 the veteran completed his program and was awarded a 
master of education degree.  He then received vocational 
rehabilitation employment services.  A copy of his resume, 
which he submitted in July 2000, recounts his college studies 
from 1993 to 2000, culminating in the master of education 
degree in marital and family counseling.  The resume notes 
that had been working as a counseling intern from 1998 to the 
present and that he conducted weekly counseling sessions with 
families, couples, and individuals involving a wide range of 
dysfunctions and disorders.  A July 2000 vocational 
rehabilitation report notes that the veteran had demonstrated 
personal behaviors necessary to obtain and maintain work and 
that there were no medical conditions, service or non-service 
related, which required treatment and/or would prevent the 
veteran from successfully pursuing and obtaining work.  

By November 2000 correspondence, the RO asked the veteran to 
submit copies of medical records (or identify the records and 
provide releases) concerning treatment since 1999, and to 
provide details of all employment since 1997.  He did not 
respond.

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for a TDIU rating.  Medical and other 
records have been obtained to the extent possible, and he has 
been afforded VA medical examinations.  The Board is 
satisfied that the notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000, and the related 
VA regulation, have been satisfied.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  Where these percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The 
Board does not have the authority to assign an extraschedular 
TDIU rating in the first instance, although appropriate cases 
must be referred to the Director of the VA Compensation and 
Pension Service for such extraschedular consideration.  
Bowling v. Principi, 15 Vet.App. 1 (2001).

The veteran's service-connected disabilities include 
dysthymic disorder (rated 50 percent), low back condition 
(rated 40 percent), and residuals of a right knee injury 
(rated 30 percent).  The combined service-connected 
disability rating is 80 percent.  38 C.F.R. § 4.25.  
Therefore, the veteran meets the percentage requirements of 
38 C.F.R. § 4.16(a), for consideration for a TDIU rating on a 
schedular basis, and the determinative issue is whether he is 
unemployable due to service-connected disabilities.  The 
focus is on whether the service-connected conditions would 
render it impossible for the average person to follow a 
"substantially gainful occupation."  Roberson v. Principi, 
251 F.3d 1378 (Fed.Cir. 2001).

In determining whether the veteran is entitled to a TDIU 
rating, neither nonservice-connected disabilities or 
advancing age may be considered.  38 C.F.R. § 4.19.  

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet.App. 361 
(1993).  

The record shows that from the early to mid 1990s the veteran 
worked part-time doing maintenance work.  He was 
simultaneously attending school, mostly on a full-time basis, 
and receiving VA vocational rehabilitation assistance.  In 
October 1997, he filed a claim for a TDIU rating.  In that 
same month, he quit his part-time job.  He also asked his 
vocational rehabilitation counselor for a leave of absence 
for a school term, reporting that he was burned out from 
full-time schooling without a break and that he was recently 
married and wanted to spend time helping his new step-family 
adjust.  Soon thereafter, the veteran resumed full-time 
schooling with VA vocational rehabilitation assistance, and 
as part of his educational program (to become a family and 
marital counselor) he worked as a counseling intern.  He 
obtained a master in education degree in January 2000, 
qualifying him to be a family and marital counselor.  The 
resume he submitted in July 2000 suggests he is employed in 
this field, although such is unclear, as he did not respond 
to a subsequent RO request for detailed employment 
information.  

The medical examination and treatment reports since the time 
when the veteran filed his TDIU claim in October 1997 
indicate minimal, if any, employment limitations associated 
with the service-connected psychiatric condition (dysthymic 
disorder).  In fact, it appears that no treatment for the 
psychiatric condition has been received for a number of 
years.  The medical examination and treatment reports since 
the time he filed his TDIU claim indicate he would experience 
some employment limitations while performing physical labor 
due to his service-connected low back and right knee 
disorders, primarily due to pain and restriction of motion of 
the affected joints.  However, these conditions do not appear 
so severe as to preclude full-time light manual labor or 
sedentary labor if the veteran chose to do so.  It does not 
appear the veteran quit his part-time manual labor job in 
October 1997 due to the effects of his service-connected 
disabilities; rather, it appears he quit because of other 
commitments including a new family and his full-time 
schooling.  

For a number of years preceding the veteran's award of a 
master's degree in January 2000, he was a student, mostly on 
a full-time basis.  Full-time college studies and full-time 
employment are essentially incompatible, although a few may 
attempt it.  The fact that the veteran was not working full-
time (or at all) while he was going to school does not 
suggest he could not have pursued gainful full-time 
employment as an alternative to schooling.  His efforts to 
better his credentials by obtaining a graduate degree are 
commendable, yet the medical and other evidence indicates 
that, if he had chosen to do so, he could have performed 
full-time substantially gainful employment in any number of 
light manual labor or sedentary jobs for which he was 
qualified by his then-existing educational and occupational 
background.  The medical records simply do not show his 
service-connected psychiatric, low back, and right knee 
disorders were so severe as to prevent such work.  Viewing 
the medical and other evidence, even before the veteran 
obtained his master's degree, he could have performed a full-
time job similar to the maintenance job he had done part-
time, or he could have performed a full-time clerical office 
job, a full-time security guard job (he worked in law 
enforcement in service), and numerous other full-time gainful 
jobs not involving heavy labor; all would have been 
compatible with his service-connected conditions and 
background.  Since obtaining his master's degree, he 
obviously is qualified and capable of performing additional 
counseling jobs, if he is not doing so already.

The weight of the credible evidence establishes that the 
veteran was not and is not incapable of performing a 
substantially gainful occupation by reason of his 
service-connected disabilities.  His combined rating of 80 
percent for his service-connected disabilities is recognition 
that he would have difficulty in obtaining and performing 
work, yet there is nothing to take his case outside the norm 
of similarly rated veterans, and it is not demonstrated that 
his service-connected disabilities render him incapable of 
performing the physical and mental acts required for 
employment.  Van Hoose, supra.  

In sum, the veteran's service-connected disabilities do not 
prevent a substantially gainful occupation, and the criteria 
for a TDIU rating are not met.  As the preponderance of the 
evidence is against the claim for a TDIU rating, the benefit-
of-the-doubt rule is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

Entitlement to a TDIU rating is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

